Exhibit 99.1 Joint Filing Agreement The undersigned hereby agree that the Statement on Schedule 13G dated July 16, 2012 with respect to the shares of Common Stock of Ironwood Pharmaceuticals, Inc., and any amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated:November 5, 2012 BIOTECHNOLOGY VALUE FUND, L.P. BVF PARTNERS L.P. By: BVF Partners L.P., its general partner By: BVF Inc., its general partner By: BVF Inc., its general partner By: /s/ Mark N. Lampert Mark N. Lampert By: /s/ Mark N. Lampert President Mark N. Lampert President BIOTECHNOLOGY VALUE FUND II, L.P. BVF INC. By: BVF Partners L.P., its general partner By: /s/ Mark N. Lampert Mark N. Lampert By: BVF Inc., its general partner President By: /s/ Mark N. Lampert /s/ Mark N. Lampert Mark N. Lampert MARK N. LAMPERT President BVF INVESTMENTS, L.L.C. By: BVF Partners L.P., its manager By: BVF Inc., its general partner By: /s/ Mark N. Lampert Mark N. Lampert President
